Title: Abigail Adams to Mercy Otis Warren, 8 January 1781
From: Adams, Abigail
To: Warren, Mercy Otis


     
      
       Janry. 8th 1781
      
     
     No, my dear Madam, not affronted I hope; you did not say so with a good grace, the only time I ever knew you miss it in my life.
     Yet by recalling your son so soon, I believe you a little out of the Way. I thought you would have spaird him longer, and given me a little time to have wrote you a Letter. Now I shall only scribble you a line, not worth your worrying your Eyes to read. You have calld upon me too, to tell you a great many things, some I am inclined to, and some Not. The Letter which you wrote me about and which was left to my care I sent with my own by way of Bilboa some time ago; an other which you inquired about, was not in my power to return. I had several uses to appropriate it to, most, if not all of which I have answerd.—As to News from abroad, I have had but one Letter since I saw you of a late date; I meant to give you an extract, but have mislaid it. It however speaks not of peace. Mr. Adams instructions, received by Mr. Searl, will oblige him to continue in Holland this winter. A letter arrived for me at the southward. Mr. Lovell coverd it with a letter of his own, and the Enemy kid Napt them both, when they stole the last Mail. Possibly Mr. Rivington may give it me by and by. I question it however. My absent Friend made wise by experience is so warry that I dare say, they will get no Booty in politicks from him. I saw by the last Pensilvana paper under York News, that they had got a Letter of Dr. Rushs which they have promissed to print in the next paper, in which say they, he treats the Rebel Senate with great freedom. That both you and I can believe, from former Specimens. Rush will care as little as any body.—I wait for a key to a letter which I have now in my possession to give you something, I fancy which will be entertaining. I mean to write you soon and send to Boston for conveyance. My hands freaze by the fire.—I return the Muslin having been supplied. The black hankerchiefs Mr. Gorge may sell at 75, but I had rather the coulourd should be returnd if they will not fetch 80. I can part with them so here.
     Regards to the young Gentleman. Enclose a Letter and peice of News paper. Have you seen Hutchinsons character, and an other peice in the paper, remarks upon Gorge Germains speach in the house of commons? You will know the writer.—Pitty my fingers now, and I will tire you out an other time. Nabby sends Duty, longs to come to Plimouth, but I am jealous of trusting her there again least she should love it better than home. I wish you would not live there. Come to Boston, to Braintre I had rather. I fancy the place will be to be sold again.—Yours most affectionately when you are not affronted. When you are—sorrowfull very sorryfull, &c.
    